Matter of Treyvone A. (Manuel R.) (2020 NY Slip Op 07048)





Matter of Treyvone A. (Manuel R.)


2020 NY Slip Op 07048


Decided on November 25, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JOSEPH J. MALTESE
HECTOR D. LASALLE
LINDA CHRISTOPHER, JJ.


2019-07668
 (Docket No. N-8871-17)

[*1]In the Matter of Treyvone A. (Anonymous). Administration for Children's Services, petitioner-respondent; Manuel R. (Anonymous), appellant, et al., respondent.


Richard L. Herzfeld, New York, NY, for appellant.
James E. Johnson, Corporation Counsel, New York, NY (Claude S. Platton, Eva L. Jerome, and Devin Slack of counsel), for petitioner-respondent.
Janet E. Sabel, New York, NY (Dawne A. Mitchell and Susan Clement of counsel), attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, Manuel R. appeals from an order of fact-finding of the Family Court, Kings County (Jacqueline B. Deane, J.), dated May 24, 2019. The order of fact-finding, after a fact-finding hearing, found that Manuel R. neglected the subject child.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order of fact-finding must be dismissed, as the order of fact-finding was superseded by an order of disposition dated September 25, 2019. The issues raised on the appeal from the order of fact-finding are brought up for review and have been considered on the related appeal from the order of disposition (see Matter of Treyvone A. [Manuel R.], _____ AD3d _____ [Appellate Division Docket No. 2019-12668; decided herewith]).
SCHEINKMAN, P.J., MALTESE, LASALLE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court